 



Exhibit 10.6
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterick ([****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
MUTUAL RELEASE AND SETTLEMENT AGREEMENT
     This Mutual Release and Settlement Agreement (“Settlement Agreement”) is
made and entered into as of the 10th day of June, 2005, Pacific Daylight Time,
by and among the following parties (all collectively referred to as the
“Parties”):
          (a) Fujitsu Limited (“Fujitsu”);
          (b) Cirrus Logic, Inc. (“Cirrus” or “Cirrus Logic”);
          (c) Amkor Technology, Inc. (“Amkor”);
          (d) Sumitomo Bakelite Co., Ltd. (“Sumitomo Bakelite”);
          (e) Sumitomo Plastics America, Inc. (“Sumitomo Plastics,” and,
collectively with Sumitomo Bakelite, “Sumitomo”);
          (f) The St. Paul Fire & Marine Insurance Co. (“St. Paul”); and

          (g) Federal Insurance Co. (“Federal”) (St. Paul and Federal,
collectively, the “Insurers”),
          (h) including, for each of the foregoing, its predecessors,
successors, parent, subsidiaries, related entities, officers, directors,
attorneys, agents, and employees.
RECITALS
     A. Differences have arisen among the various parties to this Settlement
Agreement concerning, among other matters, Fujitsu’s obligation to make certain
payments to Cirrus Logic; the

 



--------------------------------------------------------------------------------



 



responsibility for the alleged failure of certain models of Fujitsu’s magnetic
hard disk drive products (Picobird 15H and Picobird 16 series, both models
collectively referred to herein as “Fujitsu HDDs”) and certain semiconductor
chips (Numbur and Himalaya 2.0, collectively referred to herein as “Cirrus
Chips”) sold by Cirrus Logic to Fujitsu, which chips were assembled by Amkor
using the mold compound (EME-7351UL) manufactured by Sumitomo; and the
respective defense and indemnity obligations of St. Paul and Federal to Cirrus
Logic for these matters.
     B. On October 19, 2001, Cirrus Logic commenced an action against Fujitsu in
the United States District Court, Northern District of California, Case
No. C01-20987 JW (Fujitsu I). On April 2, 2002, that action was dismissed
without prejudice. On April 4, 2002, Fujitsu commenced an action against Cirrus
Logic in the United States District Court, Northern District of California, Case
No. C02-01627 JW (Fujitsu II), and counterclaims and cross-claims were asserted
in that action. That action has been stayed by order of the Court. On
November 26, 2003, Fujitsu commenced an action against Cirrus Logic, Amkor, and
Sumitomo in the Superior Court of the State of California, County of Santa
Clara, Case No. 1-03-CV-09885 (Fujitsu III), and cross-complaints were asserted
in that action. The actions referred to in this paragraph are collectively
referred to herein as the “Fujitsu Litigation.”
     C. On June 9, 2004, Cirrus Logic commenced an action against St. Paul in
the United States District Court, Northern District of California, Case
No. 04-CV-02270 JW. On May 6, 2005, Federal commenced an action against St. Paul
in the United States District Court, Northern District of California, Case
No. 05-CV-01878 JW. These actions are collectively referred to herein as the
“Coverage Litigation.”

-2-



--------------------------------------------------------------------------------



 



     D. On April 18 and 19, 2005, the Parties participated in a two-day
mediation session before Mr. Randall Wulff. All parties were represented by
counsel. These negotiations led to a compromise and settlement of the action
that was placed on the record on April 28, 2005 in the Superior Court of the
State of California, County of Santa Clara, before the Honorable Jack Komar.
     E. The Parties to this Settlement Agreement wish to settle hereby any and
all disputes among them relating to the Fujitsu Litigation, while reserving
certain rights relating to other matters including certain aspects of the
Coverage Litigation. Specifically, and as a guide for interpretation of the
terms of this Settlement Agreement, it is the intent of the Parties hereto:
          (i) to resolve finally and completely all disputes and claims among
Fujitsu, Cirrus Logic, Amkor, and Sumitomo that were or could have been asserted
in the Fujitsu Litigation;
          (ii) to resolve finally and completely all disputes and claims between
Cirrus Logic, on the one hand, and the Insurers, on the other hand, both within
the Coverage Litigation and with respect to the Fujitsu Litigation, except as
otherwise provided herein;
          (iii) to leave unaffected any business relationships that may be
ongoing in the ordinary course between or among any Parties;
          (iv) not to release or resolve any disputes between Amkor and Sumitomo
pertaining to any past, pending, or future “Mold Compound” claims or litigation
other than the Fujitsu Litigation; and
          (v) that the Insurers reserve all rights and claims as against one
another, including any rights and claims they may have through Cirrus Logic, and
no such rights or claims are released or resolved in this Settlement Agreement.

-3-



--------------------------------------------------------------------------------



 



TERMS
     1. Payment.
          (a) No later than June 13, 2005, Pacific Daylight Time, Sumitomo,
Amkor, St. Paul, and Federal shall make the following payments by wire transfer
to the Heller Ehrman LLP Trust Account (hereinafter referred to as “Client Trust
Account”) identified in Paragraph l(b), below.
               (i) Sumitomo will pay $[****], which amount is due to confirmed
property damage involving physical injury to semiconductor chips and loss of use
of semiconductor chips, hard disk drives and equipment utilizing those chips and
drives. St. Paul reserves its right to dispute the characterization of the
purpose of Sumitomo’s payment in the Coverage Litigation. This subparagraph
l(a)(i) is subject to Paragraph 5 of this Settlement Agreement;
               (ii) Amkor will pay $40,000,000 (Forty Million Dollars); and
               (iii) St. Paul will pay $[****] and Federal will pay $[****]. St.
Paul and Federal agree that such payments, along with prior payments made by St.
Paul for the defense of Cirrus in the Fujitsu Litigation, are and were for
claims actually covered by their respective policies of insurance, with the
exception that St. Paul maintains that such claims are not and were not covered
under its Commercial General Liability Policy, and, further, that by making such
payments St. Paul and Federal have not acted as volunteers.
          (b) The payments identified in Paragraph 1 (a) above will be made to
the following account by wire transfer no later than June 13,2005:

         
 
       
 
  Bank:   [****]
 
  ABA#:   [****]
 
  Swift Code:   [****]
 
  Acct Name:   [****]
 
  Acct#:   [****]

-4-



--------------------------------------------------------------------------------



 



          (c) Within one court day after the date on which Heller Ehrman
receives all the funds described in Paragraph 1 (a), Fujitsu, Cirrus Logic,
Amkor and Sumitomo will exchange and file the papers necessary to dismiss the
Fujitsu Litigation, including all claims, cross-claims, and counterclaims, with
prejudice. These papers will be substantially in the form attached hereto as
Exhibit A to this Settlement Agreement.
          (d) Within two business days after the later of (a) the date on which
it receives all the funds described in Paragraph l(a), above; and (b) the date
Fujitsu, Cirrus Logic, Amkor and Sumitomo have exchanged and filed the papers
necessary to dismiss the Fujitsu Litigation with prejudice (as described in
Paragraph l(c), above), Heller Ehrman will distribute all funds deposited with
it as described in Paragraph l(a) above as follows:
               (i) Heller Ehrman will distribute $[****], plus any interest
earned thereon ([****] percent of the total), to Fujitsu by wire transfer to the
following bank account:

         
 
       
 
  Bank:   [****]
 
  Branch:   [****]
 
  Address:   [****]
 
  SWIFT code:   [****]
 
  Account No.:   [****]

               (ii) Heller Ehrman will distribute $[****], plus any interest
earned thereon ([****] percent of the total), to Cirrus by wire transfer to the
following bank account:

         
 
       
 
  Bank:   [****]
 
  Address:   [****]
 
  Routing No:   [****]
 
  Account name:   [****]
 
  Account No.:   [****]

-5-



--------------------------------------------------------------------------------



 



          (e) Within one business day after receiving the funds described in
Paragraph l(d)(i) and (ii), above, Fujitsu and Cirrus Logic will acknowledge
receipt of those funds by electronic mail message to [****]@hellerehrman.com,
[****]@zelle.com, and [****]@newtonremmel.com
          (f) The Parties acknowledge and agree that Heller Ehrman will place
the funds described in Paragraph l(a) in one or more money market accounts at a
San Francisco branch of Citibank, with the funds bearing interest at whatever
rate is commercially available for similarly-situated accounts from that branch
of Citibank.
          (g) If any Party fails to comply with its obligations under
Paragraph 1 of this Settlement Agreement, and a Court declines to compel that
Party to do so, Heller Ehrman will return all moneys paid pursuant to Paragraph
l(a), along with a pro-rated share of any interest earned thereon, to the
Parties that originally sent the moneys to the Client Trust Account. In the
event Heller Ehrman returns the moneys paid pursuant to this Paragraph, this
Settlement Agreement shall be deemed as terminated and the Fujitsu Litigation
shall return to active litigation.
     2. Releases.
     In consideration of the mutual promises and covenants contained herein,
including the payments as set forth above, and for other good and sufficient
consideration, receipt of which is hereby acknowledged, the Parties (including
Fujitsu, Cirrus Logic, Amkor, Sumitomo; and the Insurers, and for each of the
preceding, their predecessors, successors, parent, subsidiaries, related
entities, insurers, officers, directors, attorneys, agents, and employees)
hereby fully and forever, as broadly as possible, except as provided in
Paragraph 3, release, discharge, and covenant not to sue or otherwise institute
legal or administrative proceedings against one another with respect to any
dispute that was asserted or that could have been asserted in the Fujitsu
Litigation, or related to the

-6-



--------------------------------------------------------------------------------



 



institution, prosecution, defense, and settlement of that litigation (except
enforcement of the Settlement Agreement), including without limitation claims
for breach of express or implied contract, breach of express or implied
warranty, breach of the implied covenant of good faith and fair dealing, quantum
meruit, fraud, negligent misrepresentation, express, implied, or equitable
indemnity, promissory estoppel, negligence, intentional or negligent
interference with contract or economic advantage, defamation, violation of the
California Commercial Code, the California Business and Professions Code, or any
other statute, abuse of process, malicious prosecution, and all other
liabilities, claims, and injuries of every nature, kind, and description, in
law, equity, or otherwise, whether or not now known or ascertained, which
heretofore do or may exist between or among them connected with the events and
transactions alleged in the pleadings filed in the Fujitsu Litigation, except as
set forth in Paragraphs 3 and 13 below. For avoidance of doubt, it is hereby
confirmed that except for the payment obligations set forth in this Settlement
Agreement, Fujitsu is relieved from any further payment obligation to Cirrus
Logic under the Letter of Agreement dated June 18,2001 or any purchase orders
issued thereunder.
     3. Exclusions From Release. Notwithstanding the provisions of Paragraph 2,
nothing in this Settlement Agreement is intended, or may be construed, to
release any of the following claims, each of which is specifically excluded from
the scope of this Settlement Agreement:
          (a) Other than claims between Amkor and Sumitomo asserted in the
Fujitsu Litigation, any and all claims between Amkor and Sumitomo, whether or
not they have been asserted, including claims from any other litigation pending
in any court related to alleged defects in the Sumitomo EME-7351 U-series mold
compound.

-7-



--------------------------------------------------------------------------------



 



          (b) Any and all claims and disputes between or among St. Paul,
Federal, and National Union Fire Ins. Co. of Pittsburgh, PA (“AIG”), whether or
not specifically asserted in the Coverage Litigation, pertaining to any defense
and/or indemnity obligations of any of them to Cirrus Logic in the Fujitsu
Litigation, or pertaining to the apportionment among them of the payment
provided for in paragraph l(a)(iii). To the extent any claims and rights Cirrus
Logic has against any of the Insurers must be preserved in order to permit the
Insurers to pursue and resolve any claims and rights the Insurers may have
between them, such claims and rights of Cirrus Logic are not released herein.
Cirrus Logic does not release the Insurers from any contractual obligations to
pay defense expenses incurred in the Fujitsu Litigation. This Settlement
Agreement does not change or provide any basis for changing the coverage terms
or limits contained in any insurance policy issued by any Insurer.
          (c) Any and all claims and disputes between Fujitsu and any entity
other than Cirrus Logic, Amkor, or Sumitomo (including, without limitation, any
entity that sold semiconductor chips or other products to Fujitsu).
     4. Indemnifications, Warranties and Representations.
          (a) In the event that a third party asserts a claim assigned to that
third party by Fujitsu against Cirrus, Amkor or Sumitomo relating to use of
Sumitomo mold compounds containing inorganic phosphorus as a flame retardant,
Fujitsu shall indemnify and hold harmless Cirrus, Amkor and Sumitomo for any
damages, attorneys’ fees, and costs they incur to the extent that such damages,
attorneys’ fees and costs are incurred because of that assigned claim, subject
to the following preconditions: (1) Cirrus, Amkor and Sumitomo shall provide
notice of any such claim to Fujitsu as soon as practicable after learning of
such claim; (2) Cirrus, Amkor and Sumitomo shall cooperate with Fujitsu and its
counsel in the investigation, defense or settlement of any such claim;

-8-



--------------------------------------------------------------------------------



 



(3) Fujitsu shall be entitled (but not required) to take over and control, at
its own expense, the defense of any such claim; and (4) Cirrus, Amkor and
Sumitomo shall not be entitled to indemnification for any such claim if it
admits liability for or settles that claim without Fujitsu’s written consent.
The indemnity provided in this Paragraph shall not apply to the claims actually
asserted by Fujitsu on behalf of its overseas sales companies (“OSCs”) in the
Fujitsu Litigation, which claims are released by this Settlement Agreement.
          (b) Amkor and Sumitomo warrant and represent that no claim assigned by
Fujitsu to a third party has been asserted against them to date.
          (c) Fujitsu warrants and represents that except for the Letter
Agreement dated March 29, 2004, it has not assigned any claims or causes of
action relating to: (a) Cirrus’ Himalaya 2.0, Numbur, and Bhutan chips; or
(b) Sumitomo mold compounds using inorganic red phosphorus as a flame retardant.
Fujitsu further warrants and represents that the Letter Agreement dated
March 29,2004 in no way involves Cirrus or any Cirrus product.
          (d) Cirrus, Amkor, and Sumitomo each warrants and represents that it
has not assigned any claims or causes of action alleged in a pleading in the
Fujitsu Litigation, or that could have been asserted in the Fujitsu Litigation,
which relate to: (a) Cirrus’ Himalaya 2.0, Numbur, and Bhutan chips; or
(b) Sumitomo mold compounds using inorganic red phosphorus as a flame retardant.
     5. No Admission of Wrongdoing. Nothing contained in this Settlement
Agreement shall constitute or be treated as an admission of liability or
wrongdoing by any Party. Nothing in this Settlement Agreement shall be
admissible in any future dispute involving any Party, except an action to
enforce this Settlement Agreement.

-9-



--------------------------------------------------------------------------------



 



     6. Complete Defense. The mutual release provided in this Settlement
Agreement may be pleaded as a full and complete defense to, and may be used as
the basis for an injunction against, any action, suit, or other proceeding which
may be instituted, prosecuted, or attempted in breach of this release.
     7. Confidentiality. All Parties and their attorneys agree that they shall
not, except pursuant to a specific order issued by a court of competent
jurisdiction or as may otherwise be required by law, disclose to any third party
the terms of this Settlement Agreement or the consideration referred to herein.
However, nothing in this Settlement Agreement shall prevent any Party from
disclosing information that is already in the public domain, developed
independently of this litigation, received without an obligation of
confidentiality, or information that is required to be disclosed by law
(including without limitation the rules of any stock exchange). Nor does this
Settlement Agreement preclude any Party from stating that there was a
settlement, that all claims and cross-claims were dismissed, or that there was
no admission of wrongdoing or liability with respect to the matters asserted in
the lawsuit. In addition any Party may disclose the terms of the Settlement
Agreement to its attorneys, accountants, and insurance carriers.
     8. Waiver of Unknown Claims. All Parties hereby represent and warrant that
they understand and expressly waive any and all rights and benefits conferred
upon them by the provisions of section 1542 of the California Civil Code, which
provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

-10-



--------------------------------------------------------------------------------



 



All Parties agree that the mutual release provided in this Settlement Agreement
shall extend and apply to all unknown, unsuspected, and unanticipated claims,
demands, injuries, or damages against one another related to the Fujitsu
Litigation, and expressly waive any equivalent provision of any statute of the
United States or any other state or jurisdiction.
     9. Dismissal. Consistent with Paragraph l(c), above, the Parties will
execute and file all papers necessary to accomplish the dismissal with prejudice
of the Fujitsu II and Fujitsu III in lawsuits in their entirety, including all
claims, counterclaims, cross-claims, and cross-complaints. Each Party shall bear
its own costs and attorneys’ fees incurred in the Fujitsu Litigation.
     10. Coverage Litigation. Cirrus Logic and the Insurers shall arrange for
Cirrus Logic’s dismissal from the Coverage Litigation.
     11. Governing Law. This Settlement Agreement shall be governed, construed
and enforced in accordance with the laws of the State of California without
regard to principles of choice of law or conflicts of law.
     12. Enforcement/Interpretation. The Parties agree that the Honorable Jack
Komar of the Superior Court of California, or such other judge as may be
assigned from the Santa Clara County Superior Court, shall retain jurisdiction
for purposes of enforcement and/or dispute resolution concerning this Settlement
Agreement. Provided, however, that this Paragraph shall not apply to the
Coverage Litigation or the disputes between the Insurers. Provided further, that
nothing in this Paragraph shall prevent any Party from seeking the assistance of
Mediator Wulff with respect to any dispute concerning this Settlement Agreement.
     13. Reconciliation of Costs Advanced. The Parties hereto recognize that
during the course of the Fujitsu Litigation certain costs and expenses have been
advanced by one or another of Fujitsu,

-11-



--------------------------------------------------------------------------------



 



Cirrus Logic, Amkor, or Sumitomo, which are properly for the equal account of
all four of those parties. Such costs and expenses include, by way of example,
conference room rental for depositions, official interpreters’ fees and
expenses, the agreed-to costs of preparing the hard disk drive data dictionary,
and the like. Nothing in this Settlement Agreement is intended to release any
party of its obligation to reimburse another party for such other party’s excess
advance of expenses beyond its fair share, in the event that any party shall
undertake to compile a reconciliation of such cost advances.
     14. Integration and Advice of Counsel. This Settlement Agreement is an
integrated document which states the entire agreement among the Parties. Each
Party affirms and acknowledges that it has executed this Settlement Agreement
voluntarily and without coercion, that it has not relied on any prior or
contemporaneous written or oral representations extrinsic or collateral to the
terms of this Settlement Agreement, and that it has obtained legal advice from
its attorneys in entering into this Settlement Agreement. The Parties agree that
this Settlement Agreement shall be deemed to have been drafted jointly by the
Parties, and no Party shall be treated as having drafted the agreement for
purposes of construction.
     15. No Other Actions.
          (a) Fujitsu hereby represents and warrants to all other Parties that
except for the Fujitsu Litigation it is not a party to any other judicial or
administrative actions currently pending against Cirrus Logic, Amkor, or
Sumitomo asserting any claim arising out of, or seeking damages or equitable
relief for, any of the matters alleged in a pleading in the Fujitsu Litigation.
The representation in this paragraph is a material inducement to Cirrus Logic,
Amkor, and Sumitomo for entering into this Agreement.

-12-



--------------------------------------------------------------------------------



 



          (b) Cirrus hereby represents and warrants to all other Parties that
except for the Fujitsu Litigation, it is not a party to any other judicial or
administrative actions currently pending against Fujitsu, Amkor, or Sumitomo
asserting any claim arising out of, or seeking damages or equitable relief for,
any of the matters alleged in a pleading in the Fujitsu Litigation. The
representation in this paragraph is a material inducement to Fujitsu, Amkor, and
Sumitomo for entering into this Agreement.
     16. Further Assurances. Each Party agrees to cooperate in taking any
actions and executing any documents that may be necessary to give effect to the
provisions of this Settlement Agreement.
     17. Protective Order. Except as follows, the Parties agree that the
Protective Order entered in Fujitsu II shall remain in full force and effect
notwithstanding this Settlement Agreement. The Parties shall disclose discovery
materials (as defined in the Protective Order) that were produced in the Fujitsu
Litigation to the Insurers as requested by the Insurers for purposes of the
Coverage Litigation, and for the sole purposes of the Coverage Litigation. All
documents designated confidential, whether “attorneys’ eyes only” or some other
designation, may be seen by all parties in the Coverage Litigation, their
representatives and agents, and the court and its agents. The parties to the
Protective Order entered in Fujitsu II will not destroy any materials produced
subject to the Protective Order until that order expires upon the conclusion of
the Coverage Litigation. As set forth in this paragraph, the Insurers agree to
treat materials subject to the Protective Order as if they are parties to the
Protective Order, and shall destroy all discovery materials upon conclusion of
the Coverage Litigation.
     18. Memorialization. This Settlement Agreement shall be deemed to be a
memorialization of the settlement that was reached and placed on the record in
court on April 28, 2005, before the

-13-



--------------------------------------------------------------------------------



 



Honorable Jack Komar, and a transcript of the record of that settlement shall be
enforceable as a “writing” under section 664.6 of the California Code of Civil
Procedure.
     19. Remedies in the Event of Breach. If any Party to this Settlement
Agreement initiates legal action to enforce this Settlement Agreement, then any
Party that is found (in a final decision from which no further appeal may be
brought) to have breached the Settlement Agreement shall be liable to each
prevailing Party in such action for its attorneys’ fees and costs.
     20. Authority. Each Party hereto warrants that the individual signing this
Settlement Agreement on behalf of that Party has full authority to do so and
that each Party intends to be bound by the signature of the individual it
designates to sign this Settlement Agreement.
     21. Counterparts/Execution by Faxed Signatures. This Settlement Agreement
may be executed in any number of counterparts, but all such counterparts shall
constitute but one and the same instrument and this Settlement Agreement shall
become effective upon the execution and exchange of counterpart originals by
each Party. In addition, this Settlement Agreement may be executed via
signatures transmitted by facsimile, and such signatures shall be deemed in all
respects the same as original signatures. Provided, however, that even if the
Settlement Agreement is originally executed using signatures transmitted by
facsimile, the Parties will cooperate eventually to provide copies of the
Settlement Agreement with original signatures to any other Party that requests
such a copy.
     22. Headings. The headings in each paragraph herein are for convenience of
reference only and shall be of no legal effect in the interpretation of the
terms of this Settlement Agreement.

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Mutual Release and
Settlement Agreement on the day and the year written below.

          Dated: June 11, 2005   FUJITSU LIMITED
 
       
 
  By:  
 
 
            Its: Corporate Senior Vice President
 
        Dated: June ___, 2005   CIRRUS LOGIC, INC.
 
       
 
  By:  
 
 
            Its: President and Chief Executive Officer
 
        Dated: June ___, 2005   AMKOR TECHNOLOGY, INC.
 
       
 
  By:  
 
 
       
 
  Its:  
 
 
        Dated: June ___, 2005   SUMITOMO BAKELITE CO., LTD.
 
       
 
  By:  
 
 
       
 
  Its:  
 
 
        Dated: June ___, 2005   SUMITOMO PLASTICS AMERICA, INC.
 
       
 
  By:  
 
 
       
 
  Its:  
 

-15-



--------------------------------------------------------------------------------



 



          Dated: June ___, 2005   THE ST. PAUL FIRE & MARINE INSURANCE CO.
 
       
 
  By:  
 
 
       
 
  Its:  
 
 
        Dated: June ___, 2005   FEDERAL INSURANCE CO.
 
       
 
  By:  
 
 
       
 
  Its:  
 
 
        Dated: June ___, 2005   SUMITOMO PLASTICS AMERICA, INC.
 
       
 
  By:  
 
 
       
 
  Its:  
 
 
        Dated: June ___, 2005   THE ST. PAUL FIRE & MARINE INSURANCE CO.
 
       
 
  By:  
 
 
       
 
  Its:  
 
 
        Dated: June ___, 2005   FEDERAL INSURANCE CO.
 
       
 
  By:  
 
 
       
 
  Its:  
 

-16-



--------------------------------------------------------------------------------



 



Exhibit A

-17-